FILED
                              NOT FOR PUBLICATION                           AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FATIMAH; JUNISAN HAJATO                           No. 11-72435
SIMATUPAN,
                                                  Agency Nos.        A097-354-995
               Petitioners,                                          A095-635-769

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Fatimah and Junisan Hajato Simatupan, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion for reconsideration. Our jurisdiction is governed by 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for an abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002), we deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion by denying petitioners’ motion to

reconsider as untimely because it was filed more than 30 days after the BIA’s final

removal order. See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(b)(2). We lack

jurisdiction to consider any contention that the BIA abused its discretion by failing

to exercise its sua sponte authority to reconsider their case. See Mejia-Hernandez

v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011). We also lack jurisdiction to

consider petitioners’ claim that changed circumstances arising in Indonesia should

excuse their motion from the time limitations for motions to reopen or reconsider

because they failed to raise that claim to the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      Further, we deny petitioners’ motion to take judicial notice of the two

versions of the 2010 U.S. Department of State International Religious Freedom

Report for Indonesia. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc). In light of this conclusion, we reject as unnecessary the government’s

request to strike the portions of petitioners’ opening brief that rely on the report.




                                            2                                     11-72435
      Finally, we reject petitioners’ requests that the court either reconsider its

stance regarding a pattern or practice of persecution, or require the BIA to

reconsider their motion on this basis.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     11-72435